LATTIMORE, J.
Appellant was convicted in the criminal district court of Dallas county of the offense of murder, and his punishment fixed at ten years in the penitentiary.
The record is before us without any statement of facts or bills of exceptions. We have examined the charge of the court and conclude that it substantially presents the law of the case. There appears one special charge which was refused, but, as it relates to a matter of testimony, and we are not informed therein of sufficient facts to show that it was error to refuse it, we would be compelled to hold that such refusal presents nothing justifying reversal. There appearing no error in the record which would require a reversal of the case, its affirmance is ordered.

other cases see same topic and KEY-NUMBER in all Key-Numbered Digests and Indexes